                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    ISRAEL GARCIA, JR.,                                    Case No. 2:18-CV-191 JCM (EJY)
                 8                                           Plaintiff(s),                     ORDER
                 9           v.
               10     CREDIT ONE BANK, N.A.,
               11                                          Defendant(s).
               12
               13            Presently before the court is Israel Garcia, Jr.’s (“plaintiff”) motion to extend time. (ECF
               14     No. 53). Plaintiff indicates that a technical failure in the court’s electronic filing program caused
               15     his motion to exclude Credit One Bank’s rebuttal expert and report (ECF No. 50) to be filed on
               16     January 23, 2020, rather than by the dispositive motion deadline of January 22, 2020. (ECF No.
               17     53).   As a result of this technical failure, plaintiff requests a single-day extension of the
               18     dispositive motion deadline. Id. Further, plaintiff represents that he sent a copy of the motion
               19     prior to midnight on January 22, so no prejudice exists for granting the request. Id.
               20            Local Rule IC 3-1(c) provides that “[a] filer whose filing is made untimely because of a
               21     technical failure may seek appropriate relief from the court.” LR IC 3-1.
               22            The court finds that plaintiff’s request is proper. If not for the technical failure plaintiff
               23     experienced on January 22, 2020, his motion would have been timely filed. Pursuant to LR IC 3-
               24     1(c), the court grants plaintiff’s motion.
               25            Accordingly,
               26            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s motion to
               27     extend time (ECF No. 53) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                1           IT IS FURTHER ORDERED that the dispositive motion deadline is retroactively
                2     EXTENDED one day, to January 23, 2020.
                3           DATED January 31, 2020.
                4                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
